Appeal unanimously dismissed without costs. Memorandum: Petitioner appeals from a judgment that dismissed his petition seeking to review the determination denying his request for information under the Freedom of Information Law (Public Officers Law art 6). Because respondent has now provided petitioner with that information, the matter is moot (see, Matter of Newton v Police Dept., 183 AD2d 621, 624). (Appeal from Judgment of Supreme Court, Erie County, Notaro, J.—CPLR art 78.) Present—Den-man, P. J., Pine, Callahan, Balio and Fallon, JJ.